Order, Supreme Court, Kings County (Martin Schneier, J.), entered on or about May 13, 1992, which, inter alia, provided for interim counsel fees, maintenance and child support, and order of that same court and Justice, entered on or about January 7, 1993, denying plaintiffs motion for renewal, unanimously affirmed, without costs.
The purpose of a temporary order such as the one involved herein is simply to provide for the needs of the moving spouse in relation to the financial ability of the other spouse (see, Mulcahy v Mulcahy, 170 AD2d 587). Since the Supreme Court’s interim award is more than sufficient to support the needs of plaintiff and the couple’s three children, there was no abuse of discretion here requiring that the Trial Judge’s determination be superceded. The Supreme Court also did not abuse its discretion in awarding counsel fees or in denying renewal since the change in defendant’s post-separation in*318come has no effect on plaintiff’s reasonable needs. Concur— Sullivan, J. P., Rosenberger, Kupferman and Ross, JJ.